Citation Nr: 1026405	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  08-03 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Whether a March 7, 1995, rating decision that denied service 
connection for sterility contained clear and unmistakable error 
(CUE).

2.  Whether a March 7, 1995, rating decision that denied service 
connection for right shoulder bursitis contained CUE.

3.  Whether a March 7, 1995, rating decision that denied service 
connection for a cyst in the right ear contained CUE.

4.  Entitlement to service connection for prostate cancer and 
residuals, to include as due to exposure to herbicides.  

5.  Entitlement to special monthly compensation for loss of use 
of a creative organ.  

6.  Entitlement to an increased disability rating for major 
depression, currently evaluated as 30 percent disabling.

7.  Entitlement to an initial compensable rating for allergic 
rhinitis.

8.  Entitlement to an initial compensable rating for left 
varicocele.

9.  Entitlement to an initial compensable rating for right eye 
ptosis.

10.  Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran retired after 30 years of active service, from July 
1964 to July 1994.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from June 2005, November 2005, and December 2007 rating 
decisions of the St. Petersburg, Florida, Department of Veterans 
Affairs (VA) Regional Office (RO), which collectively denied the 
claims above.  The Veteran had also perfected an appeal as to a 
claim that the March 7, 1995, rating decision denying service 
connection for submandibular cellulitis contained CUE; however, 
he withdrew that claim in March 2010.  

In June 2008, the Veteran testified at a hearing before a 
Decision Review Officer (DRO) at the RO.  In March 2010, the 
Veteran testified at a Board hearing before the undersigned.  
Transcripts of these hearings are associated with the claims 
file.  The Veteran has also submitted additional evidence with a 
waiver of initial RO consideration.  See 38 C.F.R. § 20.1304 
(2009).

As noted at the Veteran's DRO hearing, the issue of 
entitlement to service connection for loss of all teeth 
has been raised, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  (See June 24, 
2008 DRO Hearing Transcript, page 13.)  Moreover, a claim 
that the March 7, 1995, rating decision contained CUE with 
respect to the initial grant of a 10 percent rating for 
osteoarthritis of the thoracic spine with compression 
fractures also has yet to be adjudicated.  (See February 
2008 statement from the Veteran.)  Therefore, the Board 
does not have jurisdiction over these issues, and they are 
referred to the AOJ for appropriate action.  

The issues of entitlement to an initial compensable rating for 
right eye ptosis and entitlement to a TDIU are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a March 7, 1995, rating decision, VA denied service 
connection for sterility, right shoulder bursitis, and a cyst in 
the right ear.  The Veteran filed a notice of disagreement with 
these decisions and a statement of the case was issued; however, 
a timely substantive appeal was not filed and the decision became 
final. 

2.  The Veteran has not undebatably established that the correct 
facts, as then known, were not before the RO at the time of the 
March 7, 1995, rating decision, or that the RO incorrectly 
applied the applicable statutory and regulatory provisions 
existing at that time regarding the claims of service connection 
for sterility, right shoulder bursitis, and a cyst in the right 
ear.

3.  The Veteran was diagnosed with prostate cancer in April 2003 
and underwent a prostatectomy in July 2003.  

4.  Competent evidence indicates that the Veteran served in the 
Republic of Vietnam during the Vietnam Era.

5.  Competent medical evidence indicates that the Veteran has 
erectile dysfunction in part due to the prostatectomy.  

6.  Throughout the rating period on appeal, the Veteran's major 
depression has been manifested by disturbances in motivation and 
mood, as well as panic attacks; at no time does the evidence show 
deficiencies as to communication or thought process, obsessional 
rituals, impaired impulse control, or an inability to establish 
and maintain effective relationships.  

7.  Prior to September 19, 2006, allergic rhinitis did not result 
in greater than 50 percent obstruction of nasal passage on both 
sides, complete obstruction on one side, or polyps.  

8.  From September 19, 2006, to January 27, 2008, allergic 
rhinitis was manifested by greater than 50 percent obstruction of 
nasal passage on both sides or complete obstruction of at least 
one nasal passage, but without polyps.  

9.  Since January 28, 2008, allergic rhinitis has not resulted in 
greater than 50 percent obstruction of nasal passage on both 
sides, complete obstruction on one side, or polyps.  

10.  Throughout the rating period on appeal, the Veteran's left 
varicocele has been manifested by pain; the competent evidence 
fails to show complete atrophy of both testicles and voiding 
dysfunction has been shown to be more likely a residual of 
prostate cancer.


CONCLUSIONS OF LAW

1.  The March 7, 1995, rating decision in which the RO denied 
service connection for sterility disability did not contain CUE.  
38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2009); 38 C.F.R. § 3.105 
(2009).

2.  The March 7, 1995, rating decision in which the RO denied 
service connection for right shoulder bursitis did not contain 
CUE.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.105 (2009).

3.  The March 7, 1995, rating decision in which the RO denied 
service connection for cyst in the right ear did not contain CUE.  
38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2009); 38 C.F.R. § 3.105 
(2009).

4.  The criteria for establishing service connection for prostate 
cancer and residuals thereof (to include voiding dysfunction) 
have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).

5.  The criteria for special monthly compensation based on loss 
of use of a creative organ have been met.  38 U.S.C.A. § 1114(k) 
(West 2002); 38 C.F.R. § 3.350(a) (2009).  

6.  The criteria for a rating of 50 percent for major depression 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code 9434 (2009).

7.  Prior to September 19, 2006, the criteria for an initial, 
compensable rating for allergic rhinitis have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.97, 
Diagnostic Code 6522 (2009).

8.  From September 19, 2006, to January 27, 2008, the criteria 
for a disability rating of 10 percent for allergic rhinitis have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. § 4.97, Diagnostic Code 6522 (2009).

9.  From January 28, 2008, the criteria for a compensable rating 
for allergic rhinitis have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6522 (2009).

10.  The criteria for an initial, compensable rating for left 
varicocele have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.115b, Diagnostic Code 7599-7523 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2009).

In light of the fully favorable determinations regarding service 
connection for prostate cancer and special monthly compensation 
for loss of use of a creative organ, no further discussion of 
VCAA compliance is necessary for these issues.  Further, the 
Board notes that VCAA notice is not required for claims for 
review of a prior final regional office decision on the basis of 
CUE.  See Parker v. Principi, 15 Vet. App. 407 (2002).

With respect to the remaining claims, the VCAA requires VA to 
notify the claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence VA will attempt 
to obtain and which evidence he is responsible for providing.  
38 C.F.R. § 3.159(b) (2009).  The requirements apply to all five 
elements of a service connection claim: veteran status, existence 
of a disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
the VCAA notice requirements may be satisfied if any errors in 
the timing or content of such notice are not prejudicial to the 
claimant.  See Pelegrini, 18 Vet. App. at 121.  Moreover, where 
complete notice is not timely accomplished, such error may be 
cured by issuance of a fully compliant notice, followed by 
readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as a 
statement of the case or supplemental statement of the case, is 
sufficient to cure a timing defect).  

In this case, in May 2004, June 2005, January 2006, and August 
2006 letters, the Veteran was provided notice regarding what 
information and evidence is needed to substantiate his claims for 
higher ratings, as well as what information and evidence must be 
submitted by the Veteran and what information and evidence will 
be obtained by VA.  The August 2006 letter advised the Veteran of 
how disability evaluations and effective dates are assigned, and 
the type of evidence which impacts those determinations.  The 
claims were last readjudicated in November 2009, curing any 
timing defect.  See Mayfield, 444 F.3d 1328 (Fed. Cir. 2006).

Moreover, the Veteran is challenging the initial evaluations 
assigned following the grants of service connection for allergic 
rhinitis and left varicocele.  In Dingess, the United States 
Court of Appeals for Veterans Claims (Court) held that in cases 
in which service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Dingess, 19 Vet. 
App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) (2009).  
Thus, because the notice that was provided before service 
connection was granted was sufficient, VA's duty to notify in 
this case has been satisfied regarding those issues.  See 
generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a party 
appeals from an original assignment of a disability rating, the 
claim is classified as an original claim, rather than as one for 
an increased rating); see also Shipwash v. Brown, 8 Vet. App. 
218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 
(1999) (establishing that initial appeals of a disability rating 
for a service- connected disability fall under the category of 
"original claims").

For all of the reasons set forth above, no further development is 
required with respect to the duty to notify.

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran.  
Specifically, the information and evidence that have been 
associated with the claims file include the Veteran's service 
treatment records and service personnel records, VA treatment 
records and examination reports, private treatment records, 
Social Security Administration (SSA) records, and hearing 
testimony.
 
The Veteran contends that his December 2008 general medical 
examination was inadequate.  This examination is not relevant to 
the CUE claims, the Board is granting service connection for 
prostate cancer and special monthly compensation for loss of use 
of creative organ, and the Veteran's mental health was not within 
the scope of the examination; thus the Board will address the 
Veteran's complaints with the examination regarding his 
varicocele and allergic rhinitis.  

The Veteran asserts that while the examiner noted monthly 
sinusitis infection, he actually had not had a sinus infection in 
years.  It is unclear why this discrepancy occurred, but the 
Board will disregard the examiner's comments regarding sinusitis 
infection.  The Board notes that consideration of additional 
symptomatology certainly would not be prejudicial to the 
Veteran's claim for a higher rating.  The Veteran also complains 
that he has headaches and dyspnea, although he was not asked 
about this at the examination or did not understand what was 
asked.  These allegations do not make the examination inadequate.  
Indeed, the Veteran's reported symptomatology has been considered 
in this decision.  Moreover, any relevant clinical pathology 
present in December 2008 was recorded by the examiner, regardless 
of whether the Veteran reported all of his subjective complaints 
at that time.  The examiner also reviewed the claims file and 
would have seen relevant complaints raised in any written 
statements from the Veteran.

The Veteran also disagreed with the examiner's findings 
concerning the size of his testicles and varicocele.  However, 
there is no indication that the examiner's medical observations 
are erroneous.  For example, the Veteran argues that he has a 
Grade 3 varicocele.  The Veteran did reportedly have a Grade 3 
varicocele at a previous examination; however, in December 2008, 
the examiner was reporting her findings at the present 
examination and not historical findings.  

The remainder of the complaints dealt with the way the examiner 
prepared her report or interacted with the Veteran.  Overall, the 
reported findings in the examination report are sufficiently 
detailed with recorded history, clinical findings, and pertinent 
diagnoses.  Additionally, it is not shown that the examination 
was in some way incorrectly prepared or that the VA examiner 
failed to address the clinical significance of the 
Veteran's disabilities.  As such, the Board finds that additional 
development by way of another examination would be redundant and 
unnecessary.

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process by providing evidence and argument.  Thus, he was 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notices is not shown to have any effect 
on the case or to cause injury to the Veteran.  Therefore, any 
such error is harmless and does not prohibit consideration of 
these matters on the merits.  See Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).



Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although there is an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claims and what the evidence in the 
claims file shows, or fails to show, with respect to the claims.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I. CUE

The Veteran was separated from service in July 1994 and filed an 
application in August 1994, claiming that VA benefits should be 
awarded for, among other disabilities, sterility, right shoulder 
bursitis, and cyst in the right ear.  In a March 7, 1995, rating 
decision, the RO denied service connection for each of these 
claimed disabilities.  In denying the Veteran's claims, the RO 
noted that (1) Service records did not show sterility and such 
was not shown upon VA examination; (2) bursitis of the right 
shoulder was not shown during service or on VA examination; and 
(3) while the Veteran was seen for a right ear cyst in 1974, 
there was no further indication of treatment or continued 
existence of the cyst and it was not noted on VA examination.  
Based on these findings, the RO concluded, in the March 1995 
rating decision, that service connection was not warranted for 
these disabilities.  

The Veteran filed a notice of disagreement with the March 1995 
rating decision and a statement of the case was issued in April 
1996.  While the Veteran subsequently submitted questions to the 
RO and requested an extension of time to file a VA Form 9, he did 
not specify what issues he was intending to appeal.  In any 
event, no extension was ever granted.  Accordingly, a timely 
appeal was not perfected.  As the Veteran did not file a timely 
substantive appeal, the March 1995 rating decision became final.  
See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200 (2009).

The Veteran now contends that his service treatment records 
showed a right ear cyst, right shoulder bursitis, and that he was 
sterile, and that this is confirmed by an April 1996 VA 
examination.  

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding will be accepted as 
correct in the absence of CUE.  However, if the evidence 
establishes CUE, the prior decision will be reversed and amended.  
A finding of CUE has the same effect as if the corrected decision 
had been made on the date of the reversed decision.

In determining whether a prior determination involves CUE, the 
Court has established a three-prong test.  The three prongs are: 
(1) either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., there must be more than 
simple disagreement on how the facts were weighed or evaluated), 
or the statutory/regulatory provisions extant at that time were 
not correctly applied; (2) the error must be "undebatable" and 
of the sort which, if it had not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was CUE must be based on the record and 
law that existed at the time of the adjudication in question.  
Damrel v. Brown, 6 Vet. App. 242, 245 (1994), citing Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).

CUE is a very specific and rare kind of "error."  It is the 
kind of error in fact or law that, when called to the attention 
of later reviewers, compels the conclusion, to which reasonable 
minds could not differ, that the result would manifestly have 
been different but for the error.  Even when the premise of error 
is accepted, if it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be ipso 
facto clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-
44 (1993), citing Russell, 3 Vet. App. at 313-14.

The Board notes that a claim of CUE is a collateral attack on an 
otherwise final rating decision by a VA regional office.  Smith 
v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  As such, there is 
a presumption of validity that attaches to a final decision, and 
when such a decision is collaterally attacked the presumption 
becomes even stronger.  Fugo, 6 Vet. App. at 43-44.  Therefore, a 
claimant who seeks to obtain retroactive benefits based on CUE 
has a much heavier burden than that placed on a claimant who 
seeks to establish prospective entitlement to VA benefits.  
Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  Here, the 
Veteran's allegations simply do not meet the criteria noted 
above, as will be explained in the discussion that follows. 

The Board notes that at the time of the March 1995 rating 
decision, as well as today, the governing legal authority 
provided that service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d). 

As this is a CUE case, the record as it stood in March 1995 is 
frozen.  At the time of the March 1995 rating decision, the 
evidence in the claims file consisted of service treatment 
records and a VA examination report.  The service treatment 
records showed that in connection with an examination in March 
1976, the Veteran reported having a painful or trick shoulder or 
elbow.  He clarified that he had had mild pain in the right 
shoulder but did not seek treatment.  Objectively, there were no 
abnormalities of the joints on examination.  Also, a right ear 
cyst was also noted on examination in March 1976.  A January 1980 
examination report noted that the Veteran reported having a 
painful right shoulder, presumed to be bursitis.  The examiner 
noted that this was "NCNS" ("no complications, no sequela".)  
The Veteran's January 1994 retirement examination noted a normal 
examination of the upper extremities, genitourinary system, ears, 
and skin.  At that time, the Veteran reported that he had a cyst 
in his right ear in 1970, bursitis in the right shoulder from 
1978 to the present, and had been diagnosed with sterility in 
1991.  In the explanation of the Veteran's report of medical 
history, a physician noted NCNS for each of these reports.   

The September 1994 VA examination report did not contain any 
objective findings of sterility, a right ear cyst, or bursitis of 
the right shoulder- rather the relevant clinical findings were 
all normal.  

In reviewing the evidence of record at the time of the March 1995 
decision, the Board concludes that there was no CUE.  The 
Veteran's current assertions regarding the findings on 
examination in 1996 relate to evidence developed after the March 
1995 decision.  This report was not of record at the time of the 
March 1995 rating decision and is therefore not relevant to these 
CUE claims.  

The Veteran essentially contends that, contrary to the RO's 
findings, he had sterility, a right ear cyst, and right shoulder 
bursitis during service and at the time of the March 1995 rating 
decision.  This is not an allegation that the facts were not 
before the RO, or that statutory/regulatory provisions were not 
correctly applied.  Instead, his argument concerns the weighing 
of the available evidence.  The Veteran's separation examination 
showed normal examination of the genitourinary system, ears, 
skin, and upper extremities.  Additionally, while the Veteran 
reported diagnoses of sterility and bursitis, diagnoses or any 
objective manifestations of these conditions (as opposed to the 
Veteran's subjective report of these disabilities) are not shown 
during service.  After the Veteran reported these disabilities at 
separation, a physician indicated that there were no 
complications or sequela.  

The RO, in March 1995, correctly noted that the claimed 
disabilities were not shown in service or upon post-service VA 
examination.  The rating decision, as to the sterility and right 
shoulder, did not expressly note the in-service complaints.  
However, the finding that such conditions were not (objectively) 
shown in service is accurate.  To the extent that the RO should 
have acknowledged the subjective complaints in their analysis, 
this does not constitute CUE because there is no showing that, 
but for that error, the outcome would have undebatably changed.  
Rather, even with the fact of in-service complaints it could be 
reasonably found, as the RO concluded, that the weight of the 
evidence was against the claims based on the lack of objective 
evidence in service or upon post-service VA examination.   

While the Veteran may not agree with the RO's weighing of the 
available evidence in March 1995, this does not amount to a clear 
and unmistakable error.  Indeed, these arguments should have been 
made in an appeal of the March 1995 decision, not after the 
decision became final.  The Board recognizes that the Veteran 
disagreed with the March 1995 decision; however, he failed to 
perfect an appeal as to these issues after the statement of the 
case was issued.

Under these circumstances, the Board finds that the Veteran has 
simply not established, without debate, that the correct facts, 
as they were then known, were not before the RO, or that the RO 
ignored or incorrectly applied the statutory and regulatory 
provisions applicable at the time of the March 1995 rating 
decision.  Accordingly, the claims of CUE must fail.  

II. Service Connection

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes that 
the disability was incurred in service.  38 C.F.R. § 3.303(d).  

Absent affirmative evidence to the contrary, there is a 
presumption of exposure to herbicides (to include Agent Orange) 
for all veterans who served in Vietnam during the Vietnam Era 
(the period beginning on January 9, 1962, and ending on May 7, 
1975).  38 U.S.C.A. § 1116(f) (West 2002 & Supp. 2009) and 38 
C.F.R. § 3.307(a)(6)(iii). 
 
If a veteran was exposed to an herbicide agent (to include Agent 
Orange) during active military, naval, or air service, prostate 
cancer shall be service-connected if the requirements of 38 
C.F.R. § 3.307(a)(6) are met, even if there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied.  38 C.F.R. § 3.309(e).

In this case, the Veteran asserts that he developed prostate 
cancer as a result of exposure to herbicides while serving in 
Vietnam.  Specifically, he contends that while stationed in 
Thailand in August of 1966 he went to Vietnam as a finance 
courier, and was on the ground for an hour or two.  Medical 
records show that the Veteran had prostate cancer and a 
prostatectomy was performed in July 2003.  

Service records do not specifically note service in Vietnam.  
However, the Veteran has submitted multiple statements from the 
Defense Finance and Accounting Service (DFAS) which indicate the 
possibility that he served in Vietnam.  According to DFAS, an 
August 1966 military pay record for the Veteran was stamped 
"Combat Zone" and the only combat zone in the world recognized 
at that time was Vietnam.  The Deputy Director for Air Force 
Military Pay Operations at DFAS also noted that as he understood 
it, finance couriers made trips into Vietnam to deliver military 
pay related documents, as well as pay to members in country.  
Based on the evidence available to him, he determined that the 
Veteran did perform a temporary duty trip to Vietnam in August 
1966.

Also of record is a March 2010 letter from a woman purporting to 
have been the Veteran's fiancé around the time the Veteran 
asserts he went to Vietnam.  According to this woman, she 
communicated regularly by mail with the Veteran while he was in 
Thailand and she remembered the Veteran telling her in his 
letters that he was sent on temporary assignment to Vietnam in 
August of 1966.  

While acknowledging a RO report of contact indicating that the 
Veteran may have had his papers stamped as being in a "Combat 
Zone" merely for flying over Vietnam, and while recognizing that 
the evidence does not definitively show in-country service there, 
the Board finds that the evidence as a whole is in relative 
equipoise as to this point.  Thus, resolving reasonable doubt in 
his favor, it is concluded that the Veteran did have service in 
Vietnam during the Vietnam era.  As such, he is presumed to have 
been exposed to herbicides, enabling a grant of  service 
connection for prostate cancer and the residuals thereof, based 
on the provisions of 38 C.F.R. § 3.309(e).

III. Special Monthly Compensation

Special monthly compensation is a statutory award, in addition to 
awards based on the schedular evaluations provided by the 
diagnostic codes in the VA Rating Schedule.  Claims for special 
monthly compensation, other than those pertaining to one-time 
awards and an annual clothing allowance, are governed by 38 
U.S.C.A. § 1114(k)-(s), and 38 C.F.R. §§ 3.350, 3.352.

Special monthly compensation is payable at a specified rate if 
the Veteran, as the result of service-connected disability, has 
suffered the anatomical loss or loss of use of one or more 
creative organs.  38 U.S.C.A. § 1114(k), 38 C.F.R. § 3.350(a).  
Loss of a creative organ will be shown by acquired absence of one 
or both testicles (other than undescended testicles) or ovaries 
or other creative organ.  

At a November 2004 VA examination, the Veteran reported erectile 
dysfunction and complete impotence since his 2003 prostate 
surgery.  In July 2005, an Air Force physician noted that the 
Veteran suffered with erectile dysfunction since his 
prostatectomy.  In July 2008, a VA examiner noted erectile 
dysfunction of multifactorial etiology.

Overall, the medical evidence, as well as the Veteran's credible 
statements, indicates that his erectile dysfunction began as a 
result of his prostatectomy.  Resolving all reasonable doubt in 
the Veteran's favor, the Board finds that he has erectile 
dysfunction as a result of his now service-connected prostate 
cancer and residuals.  Thus, special monthly compensation for 
loss of use of a creative organ is warranted.  

IV. Increased Ratings

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2009).  Separate diagnostic codes 
identify the various disabilities.  Disabilities must be reviewed 
in relation to their history.  38 C.F.R. § 4.1.  Other 
applicable, general policy considerations are: interpreting 
reports of examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so that 
the current rating may accurately reflect the elements of 
disability, 38 C.F.R. § 4.2 (2009); resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3 (2009); where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7 (2009); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disability upon the person's 
ordinary activity, 38 C.F.R. § 4.10 (2009).  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can be 
assigned for separate periods of time based on the facts found - 
a practice known as "staged" ratings.  Where entitlement to 
compensation has already been established and an increase in the 
disability rating is at issue, the present level of disability is 
of primary concern.  Although a rating specialist is directed to 
review the recorded history of a disability in order to make a 
more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, where an 
appeal stems from a disagreement with an initial rating 
assignment, the claim requires consideration of the entire time 
period involved, and contemplates staged ratings where warranted. 
See Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, in any 
case, the Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The analysis below is 
therefore undertaken with consideration of the possibility of 
staged ratings.

A. Major Depression

The Veteran contends that he is entitled to a higher disability 
rating for major depression.  This disability has been rated 
under 38 C.F.R. § 4.130, Diagnostic Code 9434, as 30 percent 
disabling throughout the rating period on appeal.

Under Diagnostic Code 9434, which is governed by a General Rating 
Formula for Mental Disorders, a 30 percent rating is warranted 
for occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, and/or mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as:  flattened affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; and/or difficulty in establishing and maintaining 
effective work and social relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9434 (2009).

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due to such 
symptoms as:  suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); and/or inability to establish and 
maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as:  gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; and/or memory 
loss for names of close relatives, own occupation, or own name.  
Id.

When evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social impairment, 
but shall not assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126 (2009).

One factor for consideration is the Global Assessment of 
Functioning (GAF) score, which is a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  
A GAF score of 61 to 70 indicates some mild symptomatology (e.g., 
depressed mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional truancy, or 
theft within the household), but generally functioning pretty 
well, with some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores ranging from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, occupational, 
or school functioning (e.g., no friends, unable to keep a job).  
While the Rating Schedule does indicate that the rating agency 
must be familiar with the DSM-IV, it does not assign disability 
percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.

Turning to the evidence, in his March 2004 claim, the Veteran 
indicated that as a resulted of his service-connected major 
depression he felt worthless and overwhelmed, had memory loss, 
loss of interest, loss of concentration, loss of energy, was 
irritable, slept less, drank more alcohol, was binge eating, and 
had feelings of guilt.

The Veteran was afforded a VA mental disorders examination in 
July 2004.  He reported that he slept 6 hours a night, and fairly 
often less than that.  According to the Veteran he was not doing 
things he used to do, like house cleaning, and had thoughts that 
it would be better if he was gone.  He reported increasing 
irritability, low energy, avoidance of social activities, 
increased sadness (becoming tearful on a weekly basis), increase 
in alcohol consumption, feelings of guilt (in particular about 
his daughter), and decline in memory and concentration.  He had 
not worked since he retired from the service in 1994.  

Mental status examination revealed the Veteran to be casually and 
appropriately dressed, and oriented times 4.  His mood was 
slightly down and he showed little in the way of spontaneous 
excitement or joy during the session.  Short-term memory appeared 
to be within normal limits, and there was no evidence of thought 
disorder in the form of derailment, tangentiality or 
circumlocution.  The Veteran had no hallucinations or delusions.  
His appetite was okay and he had reasonably good eye contact.  He 
denied suicidal or homicidal ideation, but did have thoughts of 
dying and thoughts that it would be better for his family if he 
was gone.  He was drinking about 3 drinks a day, and this was not 
a significant factor in his mental health functioning or in his 
work or social capacities.  The Veteran generally took care of 
his own personal hygiene reasonably well; however, he stated that 
when he gets quite depressed he did not shave and did not bathe 
every day.  He did well on testing for abstract thinking and 
concentration.  Cognitive functioning was within normal limits 
and did not create any problems for social functioning or work 
potential.  

The examiner diagnosed ongoing major depressive disorder and 
assigned a GAF score of 53.  The examiner commented that this 
diagnosis progressed to the point where it produces a moderate to 
considerable degree of dysfunction in social activities and in 
activities of daily living.  The Veteran was unable to work based 
on a combination of factors including his osteoporosis and 
depression.  According to the examiner, it was likely that 
depression alone would produce moderate to considerable degree of 
dysfunction in capacity to work.  

Treatment records from 2006 also show reports of depression.  The 
Veteran had no suicidal or homicidal ideation.  

The Veteran was afforded another VA mental disorders examination 
in December 2008.  He reported continuing difficulty with sleep, 
and that he overeats when he is depressed.  His mood was 
generally "discontent" and he feels "worthless" as if he is 
not pulling his weight with household chores.  He acknowledged a 
low energy level with little motivation.  He did help out with 
some chores.  He had a friend with whom he emailed and many 
acquaintances that send email to him.  He goes to church.  He did 
not have any close friends, but did occasionally socialize with 
friends of his wife. 

Mental status examination revealed the Veteran to be neatly-
groomed and casually-dressed.  He was pleasant and cooperative, 
and had no abnormal movements.  He described his mood as 
"depressed"; his affect was congruent but appropriate.  His 
thought processes were logical, linear and goal-directed.  He 
denied any hallucinations or delusions, as well as any suicidal 
or homicidal ideations.  He did endorse having a problem with 
occasional panic symptoms at times, like when he could not find 
something or when he wanted to avoid confrontation.  The symptoms 
were described as shortness of breath and choking sensations.  
His memory was intact for recent, remote, and immediate recall of 
events and factual information.  Insight was good and judgment 
was functional.  He was alert and fully oriented.

The examiner diagnosed chronic recurrent major depressive 
disorder and assigned a GAF score of 51.  She noted that the 
depression was in the moderate to severe category, and that it 
had negatively affected him both socially and occupationally.  He 
could not work due to a combination of mental and medical 
problems, but from a psychiatric standpoint his occupational 
functioning would be impaired by lack of energy, insomnia, 
forgetfulness and mood.  According to the examiner, depression 
alone would produce a moderate to considerable degree of 
dysfunction both in his capacity to work and to maintain social 
relationships.  

In August 2009 and March 2010 statements, the Veteran reported 
that he has panic attacks 2 to 3 times a week.  

At the Veteran's hearing with the undersigned, he testified that 
he has frequent panic attacks, occurring every other day.  He 
also reported that he does not get along with his wife and has 
one friend that he sees every couple of years.  He was always 
depressed, had frequent dreams about service, and in the past had 
thought about self harm.  The Veteran stated that sometimes he 
goes days between showers, and also that at times he does not 
remember why he entered a room.  

In this case, the evidence as detailed in pertinent part above 
demonstrates disturbance in motivation and mood, with weekly fits 
of tearfulness and feelings of worthlessness.  Moreover, some 
diminished hygiene is shown, as well as overall diminished 
reduction in productivity.  For these reasons, the Board finds 
that the record supports a 50 percent evaluation throughout the 
rating period on appeal.  

While a 50 percent evaluation is deemed appropriate, the Board 
does not find that the next-higher 70 percent rating is warranted 
here.  In so finding, the Board does acknowledge that the Veteran 
voiced some thoughts that it would be better if he was gone, as 
indicated in the July 2004 VA examination report.  However, 
despite such abstract thoughts, he expressly denied any suicidal 
ideation at that time.  Throughout the remainder of the appeal 
period he continued to deny both suicidal and homicidal ideation.  
Thus, the remarks made in July 2004, standing alone, do not 
support a 70 percent rating.  Rather, they are deemed akin to 
disturbances of motivation and mood, which have been contemplated 
by the 50 percent evaluation awarded herein.  

The Board also acknowledges the December 2008 VA examination, in 
which the examiner noted that the Veteran's depression alone 
produced a moderate to considerable degree of dysfunction both in 
his capacity to work and to maintain social relationships.  This 
is felt to be accounted for by the 50 percent rating.  Indeed, 
with respect to social functioning, the evidence does not tend to 
show an inability to establish and maintain effective 
relationships.  Rather, it shows that such ability exists, but 
has been somewhat limited by the psychiatric symptomatology, and 
again such limitation is reflected in the 50 percent rating.  In 
finding that the Veteran does exhibit some ability to establish 
and maintain effective relationships, the Board notes that he had 
a friend with whom he emailed and many acquaintances that sent 
email to him.  Additionally, he went to church.  Moreover, 
although he did not have any close friends, he did occasionally 
socialize with friends of his wife.  Moreover, he appeared to 
have a stable relationship with his wife, and reported helping 
her with household chores. 

In further finding that a rating in excess of 50 percent is not 
justified here, the Board notes that there is no evidence of a 
thought disorder.  Rather, the Veteran  had a logical, linear and 
goal-directed thought processes, did well on testing for abstract 
thinking and concentration, had good insight and functional 
judgment, had cognitive functioning within normal limits, and was 
fully orientated; testing revealed normal memory.  Moreover, the 
assigned GAF scores of 51 and 53 reflect moderate symptoms or 
moderate difficulty in social, occupational, or school 
functioning.  This is consistent with the examiners' reports of a 
moderate to considerable dysfunction and the specific findings on 
examination.

In sum, throughout the rating period on appeal, the Veteran is 
entitled to a 50 percent evaluation, but no higher, for his PTSD.  

B. Allergic Rhinitis

Throughout the rating period on appeal, the Veteran has been in 
receipt of a noncompensable evaluation for his allergic rhinitis.

Allergic rhinitis warrants a 10 percent evaluation without 
polyps, but with greater than 50 percent obstruction of nasal 
passage on both sides or complete obstruction on one side.  With 
polyps, a 30 percent rating is warranted.  38 C.F.R. § 4.97, 
Diagnostic Code 6522.  

In this case, a May 1996 VA Audio-Ear Disease examination lists a 
diagnosis of allergic rhinitis.  At that time, anterior 
rhinoscopy showed boggy mucosa.  A February 2006 treatment record 
also shows an impression of allergic rhinitis.  

On September 19, 2006, the Veteran reported to the emergency room 
complaining that he could not breathe through his nose for the 
last 15 hours.  Examination revealed that his medication was not 
working and his nasal passages were blocked.  The assessment was 
allergic rhinitis.  

At a July 2007 ear disease examination, the Veteran complained of 
obstructive nasal breathing all the time, with severe allergic 
attack where he is unable to breathe through his nose.  Physical 
examination revealed a deviated nasal septum with dislocated 
nasal septum to the right, 75 percent obstruction; deviated nasal 
septum to the left, 80 percent obstruction.  

A January 28, 2008 service hospital treatment record indicates a 
history of total nasal obstruction from turbinate engorgement, 
either vasomotor or allergic in etiology.  The physician noted 
that he could see straight down to the Veteran's nasopharynx with 
the proper lighting and vasoconstriction of his turbinates.

At a December 2008 VA general medical examination, the Veteran 
reported frequent congestion and clear discharge from the nose, 
with these symptoms being perennial.  At the examination, he was 
able to breathe through his nose.  Nares were patent without 
significant obstruction, polyps, or enlarged turbinates.  There 
was mild septal deviation to the right.  The diagnosis was 
allergic rhinitis with normal objective findings.  

In a March 2010 letter, the Veteran argues that a compensation 
and pension examiner's findings confirm that his nasal passages 
are open, without significant obstructions, polyps, or enlarged 
turbinates, and only a mild septum deviation to the right.  
Essentially, this statement indicates that the Veteran is 
reporting that his nasal passages are open, as opposed to being 
blocked.  The Veteran has also reported headaches and dyspnea.  

While allergic rhinitis is noted, prior to September 19, 2006, 
there is no medical evidence of any obstruction of nasal passages 
or polyps due to allergic rhinitis.  Thus, a compensable rating 
is not warranted for allergic rhinitis prior to September 19, 
2006.  

Medical evidence indicates that on September 19, 2006, the 
Veteran's nasal passages were blocked.  Hence, a 10 percent 
rating for allergic rhinitis is warranted, effective that date.  
Examination in July 2007 also shows each nasal passage blocked to 
a degree greater than 50 percent; although, it appears that this 
blockage is attributed to a deviated septum rather than allergic 
rhinitis.  Later examination reveals no deviated septum or a mild 
deviated septum.  Resolving reasonable doubt in the Veteran's 
favor, the Board finds that the blockage described in July 2007 
was attributable to his allergic rhinitis.  As examination of the 
nasal passages in January 28, 2008, showed no blockage, the 10 
percent rating is only effective through January 27, 2008.  

The findings on examination on January 28, 2008 (that the 
physician could see straight down to the Veteran's nasopharynx), 
the findings on examination in December 2008 (nares patent 
without significant obstruction), and the Veteran's statement in 
March 2010 all indicate that the Veteran did not have greater 
than 50 percent obstruction of nasal passage on both sides or 
complete obstruction on one side due to allergic rhinitis, since 
January 28, 2008.  Polyps are not shown.  Thus a compensable 
rating is not warranted for allergic rhinitis since January 28, 
2008.

C. Left Varicocele

The Veteran's service-connected left varicocele is currently 
evaluated as noncompensably disabling and rated by analogy to 
atrophy of the testicle.  Diagnostic Code 7523 allows for a 0 
percent rating for complete atrophy of one testicle, and a 20 
percent rating for complete atrophy of both testicles.  See 
38 C.F.R. § 4.115b.    

While at the Family Health Clinic at an Air Force Base in 2001, 
the Veteran reported that his left varicocele was occasionally 
painful but was otherwise not terribly bothersome.  At the 
Urology Clinic in April 2003, it was noted that the Veteran's 
left testis was nontender and surrounded by a large Grade 3 
varicocele.  In February 2008, the Veteran reported that his 
varicocele caused constant pain.

At a December 2008 VA general medical examination, the examiner 
noted that there was possibly a very small left varicocele.  The 
examiner did not appreciate any significant findings of 
varicocele on examination.  The left testicle appeared to be 
atrophied; there was no right testicular atrophy.  The diagnosis 
was asymptomatic left varicocele and left testicular atrophy.  

Based on the competent evidence as set forth in pertinent part 
above, complete atrophy of both testicles is simply not shown at 
any time during the rating period on appeal; thus, a higher 
rating is not warranted based on the criteria for atrophy of the 
testis in Diagnostic Code 7523.  

The Veteran asserts that his service-connected varicocele should 
be rated based on voiding dysfunction.  However, the medical 
evidence of record indicates that any voiding dysfunction the 
Veteran may have had is likely related to his prostate cancer and 
residuals, and not his left varicocele.  

In this regard, at an Air Force Urology Clinic, in 2003, before 
his prostatectomy, the Veteran reported no voiding complaints.  
In 2004, after his prostatectomy, it was noted that the Veteran 
had stress incontinence and the sensation where his pelvic 
muscles just relax sometimes when he is sitting down and cause 
him to have incontinence.  The assessment was that the Veteran 
had prostate cancer with mixed urinary incontinence and erectile 
dysfunction.  After a November 2004 VA examination, it was noted 
that the Veteran's urinary incontinence was secondary to 
prostatectomy.  In a July 2005 letter, an Air Force physician 
reported that the Veteran had urinary incontinence beginning 
after his prostatectomy.  After a June 2007 VA spine examination, 
a diagnosis of status post radical prostatectomy secondary to 
prostate cancer with residuals of partial incontinence was 
offered.  Here, the medical evidence, which the Board is favoring 
over the Veteran's lay assertions, indicates that he does not 
have voiding dysfunction due to his service-connected varicocele.  

The Board recognizes that the Veteran is competent to report 
observable symptomatology (see Layno v. Brown, 6 Vet. App. 465, 
469-470 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007)); however, the question of causation here involves a more 
complex relationship that the Veteran is not competent to 
address.  Therefore, the Board is favoring the medical evidence 
attributing incontinence to his prostatectomy and not his 
varicocele.  Hence, a compensable rating for varicocele, based on 
voiding dysfunction, is not warranted.  However, the Board notes 
that service connection for prostate cancer and residuals is 
granted by this decision and that a rating will soon be assigned 
for that disability.  

The Veteran also asserts that his service-connected varicocele 
should be rated based on the diagnostic criteria for varicose 
veins.  However, the criteria for that disability contemplates 
disability to an extremity and is not appropriate for rating a 
varicocele.  See 38 C.F.R. § 4.104, Diagnostic Code 7120 (2009); 
see also 38 C.F.R. § 4.20 (2009) (when an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology are 
closely analogous).  For example, for a 10 percent rating under 
Diagnostic Code 7120 the Veteran would need evidence of 
intermittent edema of an extremity or aching and fatigue in a leg 
after prolonged standing or walking.  These types of symptoms 
cannot be translated to rating a varicocele.   

The Board has also considered the applicability of other 
diagnostic codes for rating this disability, but finds that no 
other diagnostic code provides a basis for a compensable rating.  
The disability also has not been shown to involve any factors 
that warrant evaluation under any other provision of VA's rating 
schedule.  

D. All Disabilities

The Board has also considered whether the Veteran's depression, 
allergic rhinitis, or left varicocele present an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards such that referral 
to the appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2009); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold 
factor for extra-schedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluation for that service-
connected disability is inadequate.  See Fisher v. Principi, 
4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless 
there are 'exceptional or unusual' factors which render 
application of the schedule impractical.").  Here, the rating 
criteria reasonably describe the Veteran's disability level and 
symptomatology, and provide for consideration of greater 
disability and symptoms than currently shown by the evidence.  
Thus, his disability picture is contemplated by the rating 
schedule, and the assigned schedular evaluations are, therefore, 
adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
Consequently, referral for extra-schedular consideration is not 
warranted.

In reaching the conclusions above, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against ratings in excess of 
those assigned above, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 
274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-57 (1990).


ORDER

The March 7, 1995, rating decision that denied service connection 
for sterility did not contain CUE.

The March 7, 1995, rating decision that denied service connection 
for right shoulder bursitis did not contain CUE.

The March 7, 1995, rating decision that denied service connection 
for cyst in the right ear did not contain CUE.

Service connection for prostate cancer and residuals thereof is 
granted, subject to governing criteria applicable to the payment 
of monetary benefits.   

Special monthly compensation for loss of use of creative organ is 
granted, subject to governing criteria applicable to the payment 
of monetary benefits.
  

Entitlement to a rating of 50 percent for major depression is 
granted, subject to governing criteria applicable to the payment 
of monetary benefits.

Entitlement to an initial compensable rating for allergic 
rhinitis prior to September 19, 2006, is denied.

A 10 percent rating for allergic rhinitis is granted from 
September 19, 2006, to January 27, 2008, subject to the 
applicable laws and regulations governing the payment of monetary 
benefits.

Entitlement to a compensable rating for allergic rhinitis since 
January 28, 2008, is denied.

Entitlement to an initial compensable rating for left varicocele 
is denied.


REMAND

While further delay is regrettable, the Board observes that 
further development is required prior to adjudicating the 
Veteran's claims for a higher rating for right eye ptosis and a 
TDIU.

Ptosis is evaluated based on visual impairment or, in the absence 
of visual impairment, on disfigurement.  38 C.F.R. § 4.79, 
Diagnostic Code 6019 (2009).  

Treatment records from January 2006 show brow ptosis with mild 
dermatochalesis.  The Veteran complained that his upper 
peripheral vision was blocked.  A visual field chart was prepared 
but only showed upper peripheral vision; not lower peripheral 
vision.  Likewise, a June 2007 VA examination report notes 
restricted right eye field without his eye lid taped.  The visual 
field chart also only includes findings for upper peripheral 
vision.  During a December 2008 VA eye examination, it was noted 
that the Veteran had a visual field deficit in that he had a 
restricted right eye field.  A visual field chart was not 
included.  

In this case, some visual impairment is shown as a result of the 
Veteran's drooping eyelid.  To what extent this affects the 
Veteran's vision is unclear as a complete visual field chart has 
not been completed by a medical professional.  Hence, the Board 
finds that a new VA examination is necessary, including visual 
field testing, in order to fully and fairly evaluate the 
Veteran's claim for a higher rating for right eye ptosis.

The Board is aware that the Veteran asserts that his right eye 
ptosis should be awarded a compensable rating based on 
disfigurement under Diagnostic Code 7800.  See 38 C.F.R. § 4.118 
(2008).  He argues that his right eye ptosis causes asymmetry, 
which he contends warrants a compensable rating.  Without 
deciding this issue, the Board points out that under Diagnostic 
Code 7800 a 10 percent rating requires a characteristic of 
disfigurement (which asymmetry alone is not), and a 30 percent 
rating requires visible or palpable tissue loss and asymmetry or 
2 or 3 characteristics of disfigurement.  Thus, asymmetry alone 
without visible or palpable tissue loss does not warrant a 
compensable rating.  This discussion is provided for the 
Veteran's benefit, to explain why further development is needed 
before a decision can be reached regarding this issue.  

Based on the awards rendered in the instant decision, the Veteran 
now meets the schedular criteria for consideration of a TDIU.  
See 38 C.F.R. § 4.16(a) (requiring a single service-connected 
disability ratable at 60 percent or more, or a combined rating of 
70 percent or more with at least one disability ratable at 40 
percent or more).  However, should an award not be implemented 
based on meeting this threshold, then an examination should be 
afforded to determine if he is unable to secure substantially 
gainful employment as a result of the service-connected 
disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA eye 
examination to determine the effect on the 
Veteran's visual field caused by right eye 
ptosis.  The claims file must be provided to 
and be reviewed by the examiner in 
conjunction with the examination.  

The examiner is asked to describe the effect 
the Veteran's service-connected right eye 
ptosis has on his visual field.  The 
Veteran's eyes should not be taped for 
evaluation as the Board wants to ascertain 
the effect caused by the drooping eyelid.  
The examiner is asked to fully graph the 
Veteran's visual field and, if possible, 
interpret all graphical representations of 
visual field testing.  In this regard, the 
examiner is asked to note the corresponding 
numerical values representing the extent of 
the visual field at the 8 principal meridians 
(every 45 degrees).  

2.  Assign a disability percentage and 
effective date for service-connected prostate 
cancer and residuals.  

3.  In the event that a TDIU is not awarded 
based on the increase to the Veteran's 
combined rating, schedule him for a VA 
examination to determine the current 
manifestations and effects of his service-
connected disabilities (major depression, 
degenerative changes of the thoracic spine 
with compression fractures, tinnitus, hiatal 
hernia with reflux esophagitis and residuals 
of cholecystectomy to include chronic 
persistent diarrhea, residuals of spider bite 
to the right foot with cellulitis and muscle 
atrophy, numbness of right leg from buttocks 
to foot, mild restrictive/obstructive lung 
disease, residuals of avulsion fracture of 
the distal phalanx of the left fifth finger, 
residuals of fracture of the right 7th rib, 
left ear hearing loss, status post removal of 
moles of the left cheek, right neck and back, 
left palm scar, wart removal left groin, 
allergic rhinitis, left varicocele, right eye 
ptosis, and prostate cancer and residuals).  
The claims file must be provided to and 
reviewed by the examiner in conjunction with 
the examination.  All indicated tests should 
be performed and all findings should be 
reported in detail.

The examiner should be asked to provide an 
opinion as to whether it is at least as 
likely as not that the Veteran's service-
connected disabilities preclude him from 
obtaining and retaining gainful employment, 
without regard to age and nonservice-
connected disabilities.

4.  After the development requested above has 
been completed to the extent possible, the 
record should again be reviewed and the 
claims readjudicated, to include the claim 
for a TDIU.  If the benefits sought on appeal 
remain denied, then the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and be 
given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The Veteran need take no action unless otherwise 
notified.  VA will notify the Veteran if further action is 
required on his or her part.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


